Citation Nr: 9903301	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active duty in the Army from January 1954 
to January 1956.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied the 
appellant's claims for entitlement to service connection for 
residuals of a head injury, for a back disorder and for a 
non-service-connected pension.  

A Travel Board hearing on these issues was held at the RO in 
December 1993.  The Board then remanded the case in August 
1995 for additional development.  After conducting additional 
development, the RO granted entitlement to pension benefits, 
while still denying the other two issues.  This was 
effectuated by a rating decision issued in May 1997.  The RO 
has now returned the case to the Board for appellate review.

In December 1998, the Board sent a letter to the appellant 
informing him that the Board Member who conducted the 
December 1993 Travel Board hearing had left the Board.  He 
was also notified that he was entitled to have another 
hearing before the Board, if he so desired.  However, the 
appellant did not respond within thirty days to the letter 
and therefore, as noted in the letter, the Board is assuming 
that he wishes to proceed without exercising his right to 
another hearing.  It is noted that there is a transcript of 
that hearing on file for the Board's consideration in 
entering the instant decision.

If the claimant satisfies the initial burden of setting forth 
a well-grounded claim, the VA is statutorily required to 
assist the claimant in developing the facts pertinent to that 
claim.  Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  This 
duty is heightened in a case where service medical records 
are presumed destroyed and includes the obligation to search 
for alternate medical records.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  The record shows that this case is 
fire-related and that the VA did search for records and that 
the National Personnel Records Center (NPRC) was unsuccessful 
in it attempts to reconstruct records, especially since no 
Surgeon General's Office (SGO) records were found.  The Board 
notes that the evidence of record does include the 
appellant's physical examination at service separation.  
Furthermore, as discussed below, it is highly unlikely that 
there is any useful evidence to be found in the service 
medical records since the appellant has indicated that he was 
never treated in-service for either of the conditions on 
appeal.  Thus, there is no need for further remand 
development in this case.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The available evidence does not establish that the 
appellant currently has any residuals of a head injury, 
including headaches, that are related to service.  The 
appellant's isolated in-service instance of a head injury has 
not been shown to have been other than acute and transitory.  
The appellant has submitted no evidence showing any 
continuing or existing cranial or neurological pathology that 
is related to service, nor has he submitted any evidence 
showing a current diagnosis or treatment for any cranial or 
neurological condition. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current headaches or other 
residual of a head injury and any disease or injury incurred 
during service.

4.  The evidence does not establish that the appellant 
currently has any back disorder that is directly related to 
service, or the residual of any in-service injury.

5.  The appellant's back disorder was not documented until 
more than 17 years after his active duty and he has submitted 
no competent evidence showing a direct etiologic relationship 
or nexus between any incident of service and his current back 
disorder. 


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for residuals of a head injury, 
including headaches, or for a back disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

As noted above, this case was previously before the Board in 
August 1995.  At that time the Board found the evidence was 
insufficient for proper adjudication.  It was not clear 
whether the claims were well-grounded, but VA was on notice 
of some evidence, which, if available and as presented, might 
have been probative.  Pursuant to the VA's duty to assist a 
veteran in the development of his claims, the case was 
remanded for further development of the issues on appeal.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Robinette 
v. Brown, 8 Vet. App.69 (1995).  The requested development 
included the scheduling of a VA medical examinations and the 
gathering of pertinent medical records.

The appellant has alleged that he suffers from headaches and 
from a back disorder that are the residuals of injuries he 
sustained in-service.  He maintains that his problems with 
headaches are due to an in-service head injury that occurred 
in May 1954 when a tool from an M1 rifle was dropped onto his 
head by someone who was a floor above him.  He testified at 
his December 1993 Travel board hearing at the RO that shortly 
thereafter he passed out for two to three minutes while 
standing in inspection ranks, but refused medical attention 
for the minor bleeding from the wound which he said resulted 
in a bruise.  See Hearing Transcript pp. 3,6, and 7.  He 
further testified that he has suffered from headaches ever 
since.  See Hearing Transcript p. 3.  The appellant also 
stated that he had not received any treatment in-service for 
his head injury or his headaches and that he did not mention 
them at his exit examination.  See Hearing Transcript pp.3-4.  

The appellant also testified that he later injured his back 
in Germany when he was pushing a truck out of a ditch and 
that he has had continuing problems with his back since then, 
although he did not mention back problems during his exit 
examination.  See Hearing Transcript pp. 3-4.  He stated that 
he has had treatment for his back over the years, including 
from a chiropractor right after service, but he did not seek 
treatment at the time of the injury.  See Hearing Transcript 
pp. 4 and 7-8.  

Review of the medical evidence of record indicates that the 
appellant underwent a separation examination in January 1956.  
The head, neck, face and scalp were found to be normal, as 
was the spine.  A letter from the appellant's private 
physician, dated in December 1991, indicates that, in 
September 1973, the physician reported to an insurance 
company that the appellant had a history of low back pain; x-
ray examination revealed the presence of osteochondrosis at 
L4-5 and L5-S1 with vacuum degeneration.  The physician went 
on to state that the appellant had, on occasion, complained 
of back distress but no definite treatment was given.  No 
mention was made of headaches.  Other, later private medical 
records dated in August 1993 indicate that the appellant 
continued to suffer from degenerative changes at L4-5 and L5-
S1.  To the extent back pathology was identified, there was 
no opinion expressed as to the etiology by either private 
physician.

The appellant underwent VA medical examination in February 
1992.  He related sustaining a head injury in 1954, which was 
followed by his fainting five minutes later while on parade.  
He stated that he was seen medically and a diagnosis of 
fainting was given.  He further stated that he has, since 
then, had two to three headaches per week that last for as 
long as an hour and which are partially relieved by aspirin.  
After examination, no gross abnormalities of the neurological 
system were noted and the examiner rendered a diagnosis of 
history of head injury with headaches, minimally symptomatic.  
He also underwent an orthopedic examination in February 1992, 
and reported having sustained a low back injury in 1955 while 
pushing a truck.  He stated that he was seen and diagnosed 
with a low back strain and treated with pills and that he had 
had trouble with his lumbar spine since then.  The examiner 
rendered a diagnosis of degenerative lumbar disc disease at 
L4-5 and L5-S1, but did not discuss its etiology.  

Review of the VA outpatient and hospital records dated 
between 1992 and 1995 reveals that the appellant sought 
treatment for gastrointestinal problems, chest pains, 
ophthalmologic problems, urological problems, problems with 
cholesterol, low back pain, upper respiratory infection, 
anemia, gout and toothache.  These records contain no 
complaints of, or treatment for, any headaches or other head 
pain or symptomatology.  

The appellant again underwent VA medical examination in 
October 1996.  He stated that he was hit in the head in 1954 
with a one-pound cleaning tool without any loss of 
consciousness and that he subsequently did lose consciousness 
after getting into a fight with the person responsible.  He 
also stated that he has occasional headaches but did not have 
any localized head pain; he denied having seizures.  The 
examiner noted that the appellant had not described any 
central nervous system symptoms.  The examiner concluded that 
there was no evidence of any neurological residuals secondary 
to the 1954 head injury that itself was of a relatively mild 
degree.

The appellant also underwent a VA orthopedic examination in 
October 1996.  He stated that he had injured his back in 1955 
while pushing a truck out of a ditch and complained of 
chronic low back pain since that time.  The appellant 
reported that he was not treated for this in-service and that 
there had been no change in his symptomatology over the past 
40 years.  The examiner diagnosed chronic lumbosacral strain 
with probable arthritis of the lumbar spine.  To the extent 
back pathology was identified, there was no opinion expressed 
as to the etiology.

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although the appellant asserts that he currently has 
residuals from the head injury that he says he incurred 
during his service, his own statements, alone, do not provide 
a sufficient basis for finding his claim to be well-grounded.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

While the appellant reports that he was struck in the head 
with a one-pound weight in service, there is no current 
medical evidence indicating current neurological symptoms or 
headaches.  There is no evidence of record indicating that he 
received a diagnosis of, or treatment for, headaches or any 
other residual after service.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  The appellant has not submitted any 
competent medical evidence demonstrating that he has any 
disability due to the reported head injury incident.  In the 
absence of competent medical diagnosis of a current 
disability attributable to the claimed injury, the 
appellant's claim is not well-grounded.

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent current 
diagnosis of headaches, or a competent medical opinion that 
he has residuals of the head injury that he has stated 
occurred during his service.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144.  Accordingly, his claim 
must be denied as not well-grounded.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well-grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent medical 
evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for residuals of a 
head injury, including headaches.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

As for the back claim, the appellant has not provided any 
medical evidence, except the statement of his opinions 
contained in his written statements and his hearing 
testimony, to establish that he suffers from any back 
disability that is residual to an in-service injury, and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
there is no medical evidence which indicates that the 
appellant suffers from any disorder of the back that is 
traumatic in origin or that there is a service relationship, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The separation 
examination was negative for any findings of back pathology 
and there is no medical evidence or documentation of any back 
pathology until September 1973 which the Board notes was more 
than 17 years after the appellant's separation from service.  

Thus, the claim for service connection for a back disorder 
must be denied as not well-grounded since there must be 
competent evidence not only of a current disability (a 
medical diagnosis), but also of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its July 1992 rating decision, in its March 
1993 Statement of the Case (SOC), and in the May 1997 
Supplemental statement of the Case (SSOC) in which the 
appellant was informed that his service separation 
examination was negative for any clinical evidence of back 
pathology and that there was no evidence of continuity of 
symptoms.  Thus, the Board concludes that the notice required 
in Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records which would 
make the claim well-grounded.

Since the appellant has failed to present competent medical 
evidence that his claims of residuals of a head injury, 
including headaches and a back disorder are plausible, that 
is, he has failed to present medical evidence that links the 
alleged headaches and back disorder to any incident of 
service, the claims for service connection for residuals of a 
head injury, including headaches and a back disorder must be 
denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

Well-grounded claims for entitlement to service connection 
for residuals of a head injury, including headaches and a 
back disorder not having been submitted, the claims are 
denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

